Citation Nr: 1410221	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-02 543	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a May 8, 2008 Board decision.



REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1963 to December 1965.

2.  On May 20, 2010, a motion for revision of the May 8, 2008 Board decision denying an effective date earlier than September 16, 2004 for payment of dependency and indemnity compensation benefits based on CUE was filed.

3.  In February 2014, the Board vacated the May 8, 2008 decision.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a decision based on clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court, and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400 (2013).

The Board has vacated the May 8, 2008 decision that was challenged on the basis of clear and unmistakable error in the moving party's motion.  Thus, there is no final decision for the Board to review on the basis of clear and unmistakable error.  Link v. West, 12 Vet. App. 39, 45 (1998).  Accordingly, the Board does not have jurisdiction to adjudicate the merits of the motion and it is dismissed.


ORDER

The motion is dismissed.






	                       ____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



